EXHIBIT 10.12 EMPLOYMENT AGREEMENT This Employment Agreement among Jerald A. Nine (the "Executive") and SmartForce PLC, a public company limited by shares formed under the laws of the Republic of Ireland ("SmartForce PLC") and its wholly-owned subsidiary, SmartForce, a Delaware corporation ("SmartForce"), is entered into as of June 10, 2002. The effectiveness of this Agreement is subject to the occurrence of the Closing Date as that term is defined in the Agreement and Plan of Merger by and among SmartForce PLC, SkillSoft Corporation and Slate Acquisition Corp. (the "Effective Date"). If such Agreement and Plan of Merger is terminated prior to the Closing Date, this Agreement shall be null and void. For purposes of this Agreement, the term "Company" shall be used to refer to both SmartForce PLC and SmartForce. WHEREAS, the Company desires to employ the Executive and the Executive desires to continue employment with the Company on the terms and conditions set forth below; NOW, THEREFORE, in consideration of the foregoing recital and the respective covenants and agreements of the parties contained in this document, the Company and the Executive agree as follows: 1.
